17 N.Y.3d 838 (2011)
954 N.E.2d 1158
930 N.Y.S.2d 533
In the Matter of NIAGARA COUNTY, on Behalf of its Residents, et al., Appellants,
v.
POWER AUTHORITY OF STATE OF NEW YORK et al., Respondents.
Motion No: 2011-519
Court of Appeals of New York.
Submitted May 16, 2011.
Decided September 13, 2011.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order which denied petitioners' motion for leave to serve a complaint and discovery demands, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.